Citation Nr: 0821571	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  07-17 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C. § 1318.

2.  Entitlement to service connection of the cause of the 
veteran's death under 
38 U.S.C. § 1310.

3.  Entitlement to DIC benefits based on the need for regular 
aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant's daughter and son-in-law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to February 
1945.  The veteran died in June 2006.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (the RO).

Procedural history

In the October 2006 rating decision, entitlement to DIC under 
38 U.S.C. § 1318, service connection for the cause of the 
veteran's death, and aid and attendance or housebound 
benefits were denied.  The appellant perfected an appeal of 
those denials.

In May 2008, the appellant's daughter and son-in-law 
testified on the appellant's behalf at a hearing held at the 
RO before the undersigned Veterans Law Judge.  
The appellant could not attend the hearing due to illness and 
advanced age.  
A transcript of the hearing has been associated with the 
claims folder

The Board has advanced the appellant's case on its docket on 
the basis of her advanced age.  See 38 C.F.R. § 20.900(c) 
(2007).  

Remanded issues

The issues of entitlement to service connection of the cause 
of the veteran's death under 38 U.S.C. § 1310 and DIC 
benefits based on the need for regular aid and attendance or 
being housebound are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Issue not on appeal

In the November 13, 2006 letter, the RO informed the 
appellant that her claim for accrued benefits was denied.  To 
the Board's knowledge, the appellant has not disagreed with 
that determination.  That issue is therefore not in appellate 
status.  


FINDINGS OF FACT

1.  The veteran was rated totally disabled due to service-
connected disabilities effective April 16, 1999

2.  The veteran died in June 2006.

3.  The veteran did not have a disability that was 
continuously rated totally disabling for a period of ten or 
more years immediately preceding his death.  
He was not a former prisoner of war, and he died more than 
five years after his separation from service.


CONCLUSION OF LAW

The criteria for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to DIC benefits under 38 U.S.C. § 1318.

The appellant is seeking DIC benefits under 38 U.S.C.A. § 
1318.  As is explained elsewhere in this decision, the other 
issues on appeal - entitlement to service connection of the 
cause of the veteran's death under 38 U.S.C. § 1310 and DIC 
benefits based on the need for regular aid and attendance or 
being housebound - are being remanded.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), 
the United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.

As discussed below the appellant's claim is being denied by 
the Board because the veteran did not have a disability that 
was continuously rated totally disabling for a period of 10 
or more years immediately preceding his death.  The claim is 
therefore being denied based on the law.  Whatever facts are 
necessary to adjudicate the claim are contained in the claims 
folder.  Thus, notice or assistance to the appellant would be 
fruitless.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2007).  The appellant engaged the services of a 
representative, and was provided ample opportunity to submit 
evidence and argument in support of her claim.  The 
appellant's daughter and her son-in-law testified on her 
behalf at a hearing held at the RO before the undersigned 
Veterans Law Judge.  

Pertinent law and regulations

In general, under 38 U.S.C.A. § 1318, VA death benefits may 
be paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service-connected, even 
though the veteran died of nonservice-connected causes, if 
the veteran's death was not the result of his or her own 
willful misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  See 38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2007).

In August 2001, VA temporarily suspended the adjudication of 
claims for DIC benefits under the provisions of 38 U.S.C. § 
1318 where, as here, a veteran was not rated totally disabled 
for a continuous period of at least ten years prior to death, 
or at least five years from the veteran's release from active 
duty, in response to the decision of the United States Court 
of Appeals for the Federal Circuit in National Organization 
of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), as such cases might 
involve "hypothetical entitlement."  The stay was to remain 
in effect pending completion of VA rulemaking specified by 
the Federal Circuit.

Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II).  In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I, directing VA to process all DIC 
claims (with certain exceptions not relevant here), including 
"hypothetical entitlement" claims.  Crucially, the Federal 
Circuit held that VA could properly construe the "entitled to 
receive" language of 38 U.S.C. § 1318 to bar the filing of 
new claims, i.e., "hypothetical entitlement" claims, in which 
no claim was filed during the veteran's lifetime or where a 
claim had been denied and was not subject to reopening.

Analysis

As noted above, entitlement to DIC under 38 U.S.C. § 1318 may 
be established if the veteran was rated by VA as totally 
disabled for a continuous period of at least ten years 
immediately preceding death.  [Concerning other possible 
bases for assigning DIC under 38 U.S.C. § 1318, the veteran 
was not a POW, and the appellant does not so contend.  In 
addition, the veteran had been separated from service for 
many decades at the time of his death.]  

In this case, the veteran was not rated as being totally 
disabled for a continuous period of at least ten years 
immediately preceding death.  Rather, he was granted a total 
rating based on individual unemployability due to service-
connected disabilities (TDIU) effective April 16, 1999 and he 
died about seven years later.  Prior to April 16, 1999, the 
veteran has been rated 50 percent disabled for several 
decades.  Accordingly, the veteran does not meet the 
pertinent requirements of law.

The Board must also address the question of whether the 
veteran was "entitled to receive" compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  See NOVA II, supra.  According 
to the only subsection of 38 C.F.R. § 3.22 potentially 
applicable in this case (because the other subsections of the 
regulation involve other circumstances inapplicable here such 
as the withholding or waiver of payment), "entitled to 
receive" means that, at the time of death, the veteran had 
service-connected disability rated totally disabling by VA 
but was not receiving compensation because the veteran had 
applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of disability 
evaluation or effective date.  
See 38 C.F.R. § 3.22(b)(3) (2007).

At the time of the veteran's death, service connection was in 
effect for a generalized anxiety disorder, rated as 70 
percent disabling, and a post-operative appendectomy scar, 
rated as zero percent (noncompensable) disabling.  The record 
shows that in an April 1998 rating decision, the RO denied a 
claim for a rating in excess of 
50 percent for the veteran's service-connected anxiety 
disorder.  The veteran perfected an appeal of that denial.  
In a February 1999 statement, the veteran indicated that he 
would withdraw his claim for an increased rating of the 
service-connected anxiety disorder if the RO assigned a 70 
percent disability rating for that disorder.  Later in 
February 1999, the RO assigned a 70 percent disability rating 
for the service-connected generalized anxiety disorder 
effective May 13, 1997.  Therefore, the veteran's claim for 
an increased rating for his service-connected anxiety 
disorder was withdrawn.  

In an April 1999 rating decision, the RO granted TDIU 
effective April 16, 1999.  For the remainder of his lifetime, 
the veteran initiated no further claims with VA and submitted 
no additional correspondence.  Thus, there is no indication 
that the veteran ever indicated any disagreement with the 
effective dates assigned for the 70 percent disability rating 
for the service-connected generalized anxiety disorder and 
for TDIU.

The appellant has made no argument that any rating decision 
for the veteran's service-connected disabilities was clearly 
and unmistakably erroneous.  Nor has she argued that VA 
failed to adjudicate any claim by the veteran that could 
serve as the basis for the award of compensation under 38 
U.S.C.A. § 1318.  Because there is no specific contention in 
the record that any particular rating decision is clearly and 
unmistakably erroneous, 38 C.F.R. § 3.22(b)(3)(2007) is not 
relevant to the appellant's case.

Accordingly, the claim for DIC benefits under the provisions 
of 38 U.S.C. § 1318 is denied.


ORDER

Entitlement to DIC benefits under the provisions of 38 U.S.C. 
§ 1318 is denied.




REMAND

For reasons expressed immediately below, the Board believes 
that the remaining issues on appeal must be remanded for 
further procedural and evidentiary development.

2.  Entitlement to service connection of the cause of the 
veteran's death under 38 U.S.C. § 1310.

Reasons for remand

VCAA notice

The RO provided notice to the appellant in the July 2006 VCAA 
letter that the evidence for a cause of death claim must show 
"the veteran died from a service-connected injury or 
disease" (see the  July 27, 2006 letter, page 5).  However, 
in light of the subsequent Court decision in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), more detailed notice must 
be provided.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  See Hupp, 21 Vet. App. at 352-53.  Such notice 
must be provided to the appellant. 

Medical opinion

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Element (1) is obviously met. The veteran's death certificate 
indicates that the cause of death was chronic obstructive 
pulmonary disease (COPD).

With respect to elements (2) and (3), the appellant has 
asserted that the symptomatology of the veteran's service-
connected generalized anxiety disorder aggravated his COPD 
because the veteran had difficulty breathing due to panic 
attacks.  See the hearing transcript, page 7.  In the 
alternative, the appellant has asserted that the medications 
used to treat the veteran's service-connected generalized 
anxiety disorder aggravated his COPD.  See the hearing 
transcript, pages12, 14.  There is of record no medical 
opinion as to the relationship, if any between, the service-
connected generalized anxiety disorder and the veteran's 
death.

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection (in this 
case, death and in-service disease or injury), but there was 
not of record competent medical evidence addressing the third 
requirement (a nexus between the disability and active 
service), VA errs in failing to obtain such a medical nexus 
opinion.  

The Board therefore finds that a medical opinion is necessary 
to make a decision on the claim.

VA medical records

At the hearing, it was reported that the veteran had received 
psychiatric treatment at the VA Medical Center in Providence, 
Rhode Island.  See the hearing transcript, page 12.  The last 
request for records from that facility was received in 
September 1998, approximately seven years before the 
veteran's death in June 2006.  These records need to be 
obtained for an informed medical opinion.

3.  Entitlement to DIC benefits based on the need for regular 
aid and attendance or being housebound.

This claim is predicated on the appellant receiving DIC 
benefits.  Therefore, Board action as to this claim is 
deferred, pending resolution of the claim of entitlement to 
service connection for the cause of the veteran's death.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other].

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VCAA notice pursuant to Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) should 
be furnished to the appellant, with a 
copy to her representative.  The VCAA 
notice should include (1) a statement of 
the disabilities for which a veteran was 
service connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a previously 
service-connected disability; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a disability not yet 
service connected.

2.  VBA should request treatment records 
pertaining to the veteran from the 
Providence, Rhode Island VAMC from 
September 1998 to the present.  
Any treatment records so obtained should 
be associated with the claims folder.

3.  VBA must arrange for a medical nexus 
opinion from an appropriate medical 
specialist.  The specialist should review 
the claims file and provide opinions as 
to: (1) whether it is as least as likely 
as not that symptomatology associated 
with the veteran's service-connected 
generalized anxiety disorder, such as 
anxiety attacks, caused or aggravated his 
fatal COPD and (2) whether it is as least 
as likely as not that medications taken 
to treat the service-connected 
generalized anxiety disorder caused or 
aggravated his fatal COPD.  A report 
should be prepared and associated with 
the claims folder.

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the appellant's 
claim for service connection for cause of 
the veteran's death.  If the cause of 
death claim is granted, VBA should take 
any additional development it deems 
necessary as to the claim for DIC 
benefits based on the need for regular 
aid and attendance or being housebound, 
to include obtaining treatment records 
and scheduling the appellant for an 
examination.                                                                   
If the decision remains unfavorable to 
the appellant, in whole or in part, a 
supplemental statement of the case (SSOC) 
should be prepared.  The appellant and 
her representative should be provided 
with the SSOC and an appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


